NO. 246l6
IN THE SUPREME COURT OF THE STATE OF HAWAl‘I
OFFICE OF DlSClPLlNARY COUNSEL, PetitiOner@ §§
FW
vs. :E `
~=' s
THOMAS R. L@PAGE:, Resp@ndent. § m
§§ §§ if
ln re Application for Reinstatement of THOMAS R. 'ePAGESY
Applicant. _
OO~266-66l2, 01-136-6880)

(ODC 01-137-688l, 00-265-66ll,

ORDER OF REINSTATEMENT
Duffy, and Recktenwald, JJ.,

(By: Nakayama, Acting C.J., Acoba,
and Circuit Judge Chang, assigned by reason of vacancy)
Upon consideration of the record and the Disciplinary

Board’s Report and Recommendation for the Reinstatement of Thomas

R. LePage to the Practice of Law, it appears Petitioner LePage
rehabilitation,

by clear and convincing evidence,

has proven,
compliance with applicable

fitness to practice law, competence,
and compliance with all

disciplinary orders and rules,
as required by Rule 2.l7(b)

requirements imposed by this court,
of the Rules of the Supreme Court of the State of Hawafi.

Therefore,
1 IT IS HEREBY ORDERED that PetitiOner LePage is
reinstated to the practice of law in this jurisdiction.
IT IS FURTHER ORDERED that upon payment of all required
the Clerk shall restore Petitioner

dues and registration fees,
LePage to the roll of attorneys eligible to practice in the State

of Hawai‘i.
IT IS FlNALLY ORDERED that the restraining order
entered by this court on November 5, 2001 is vacated.

DATED: Honolulu, HawaiTq september 14, 2g10_

hanna ./;.~_*r\awu¢ mm

Q-f

&m-¢e_f. R\»\@€$l Q'\ '~-
/V¢¢HA /{€C¢ZAuwW{¢W/

GA)5€£7